Exhibit 10.63
INTRACREDITOR SUBORDINATION AND CONFIRMATION AGREEMENT
This INTRACREDITOR SUBORDINATION AND CONFIRMATION AGREEMENT (this “Agreement”)
is made and effective as of the 4th day of January, 2011, by JPMorgan Chase
Bank, N.A. (“Lender”), and is acknowledged by the Person identified as Borrower
(“Borrower”) on the signature page hereof.
WHEREAS, pursuant to that certain Export Loan Agreement of even date herewith by
and between Borrower and Lender (said Agreement, as it may be amended, modified,
renewed and extended, the “Export Loan Agreement”), Lender extended to Borrower
a pre-export working capital credit facility (said credit facility, as it may be
amended, modified, renewed and extended, the “Export Loan”) to finance the cost
of manufacturing, producing, purchasing and selling of Borrower’s finished goods
and services which are intended for export (“Export Purpose”);
WHEREAS, the Export Loan and Borrower’s Obligations related thereto
(collectively, “Borrower’s Export Obligations”) are secured by Liens in and upon
Collateral in favor of Lender created and granted by the Financing Documents,
including without limitation the security interest created by the Security
Agreement of even date herewith executed by Borrower in favor of Lender, as
secured party (said agreement, as it may be amended, modified, renewed and
extended, the “Security Agreement”);
WHEREAS, the Collateral includes, but is not limited to, Export-Related
Collateral;
WHEREAS, the Export Loan has been made pursuant to Lender’s delegated authority
from Ex-Im Bank, and it is intended that Borrower’s Export Obligations be
guaranteed by Ex-Im Bank pursuant to the Ex-Im Bank Guarantee;
WHEREAS, to satisfy Ex-Im Bank’s requirement that Borrower’s Export Obligations
be secured by a first priority Lien (subject only to Permitted Liens) in
Borrower’s Export-Related Collateral, Lender desires to subordinate its Liens in
Borrower’s Export-Related Collateral, to the extent they secure Other
Indebtedness, to Lender’s Liens in Borrower’s Export-Related Collateral securing
Borrower’s Export Obligations; and
WHEREAS, to satisfy Ex-Im Bank’s requirement that Borrower’s Export Obligations
be secured by a junior Lien in and upon Collateral other than Export-Related
Collateral (such Collateral other than Export-Related Collateral, the “Other
Collateral”), Lender desires to confirm that its Liens in and upon the Other
Collateral secure Borrower’s Export Obligations but that such Liens are subject
and inferior to Lender’s Liens in and upon the Other Collateral securing Other
Indebtedness.
NOW, THEREFORE, in consideration of the premises, Lender hereby agrees, confirms
and certifies as follows:
1. Subordination Agreement. Lender’s Liens in and upon the Export-Related
Collateral, to the extent they secure Other Indebtedness, are and shall
hereafter be and remain subject, junior and subordinate to Lender’s Liens in and
upon such Export-Related Collateral securing Borrower’s Export Obligations.

 

 



--------------------------------------------------------------------------------



 



2. Confirmation. Except as provided in Section 5 hereof, Lender’s Liens in and
upon Other Collateral secure Borrower’s Export Obligations and are and shall
hereafter be and remain subject, junior and subordinate to Lender’s Liens in and
upon such Other Collateral to the extent they secure Other Indebtedness.
3. Remedies. Notwithstanding the subordinations and priorities provided herein,
Lender’s Liens in and upon the Collateral shall secure Borrower’s Export
Obligations and Other Indebtedness to the full extent provided for in the
Financing Documents, including without limitation the Security Agreement. The
exercise by Lender of any rights or remedies under the Financing Documents in
connection with a default in the payment or performance of either (a) Borrower’s
Export Obligations or (b) Other Indebtedness shall not limit or impair Lender’s
rights or remedies under the Financing Documents with respect to a default in
the payment or performance of Borrower’s other obligations to Lender. Without
limiting the generality of the foregoing, in the event Lender sells, leases,
transfers, or otherwise disposes of any Collateral or Proceeds thereof pursuant
to the Financing Documents, including without limitation the Security Agreement,
to satisfy either (i) Borrower’s Export Obligations or (ii) Other Indebtedness
and, after application of all amounts received from the exercise of Lender’s
rights provided in the Financing Documents and in accordance with the
subordinations and priorities hereby effected, there remains outstanding any of
Borrower’s Export Obligations or Other Indebtedness, Lender shall continue to
have and hold all rights and remedies provided for under the Financing Documents
(including, without limitation, the right to sell, lease, transfer or otherwise
dispose of any other Collateral or Proceeds thereof) in satisfaction of all
outstanding obligations secured by such Collateral to Lender prior to any rights
of Borrower or any other Person in or to any such Collateral or Proceeds.
4. Extent of Subordination Agreement. The subordinations and priorities
specified herein shall remain in full force and effect, regardless of whether
Lender rescinds, amends, waives any provision of, terminates or reforms, by
litigation or otherwise, any of the Financing Documents, including without
limitation the Security Agreement, in connection with Borrower’s Export
Obligations or Other Indebtedness. No delay or waiver on the part of Lender in
exercising any right, power or privilege granted under the Export Loan Agreement
or any other Financing Document shall have any effect on the subordinations and
priorities specified herein.
5. [RESERVED].
6. Term. This Agreement will be for a term beginning on the effective date
hereof and continuing through the payment and performance in full of all of
Borrower’s Export Obligations.
7. Amendment. This Agreement shall not be amended except in writing by Lender
and acknowledged by Borrower.

 

-2-



--------------------------------------------------------------------------------



 



8. Successors and Assigns. This Agreement shall be binding upon Lender and each
acknowledgment party and their respective successors and assigns. References
herein to any Person shall be deemed to refer to such entity and its successors
and assigns.
9. Definitions. All capitalized terms used and not otherwise defined herein
shall have the meanings assigned to them in the Export Loan Agreement.
[Remainder of page intentionally left blank]

 

-3-



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, this Agreement has been duly authorized and executed by
Lender and duly authorized and acknowledged by each acknowledgment party as of
the date first above written.

          JPMORGAN CHASE BANK, N.A.    
 
       
By:
  /s/ James P. Murphy     
Name:
  James P. Murphy     
Title:
  Authorized Signer    
 
        JPMORGAN CHASE BANK, N.A.
Global Trade Services    
 
       
By:
  /s/ Randall Mascorro     
Name:
 
 
Randall Mascorro    
Title:
  Vice President    
 
        ACKNOWLEDGED:    
 
        BORROWER    
 
        FUELCELL ENERGY, INC.    
 
       
By:
  /s/ Joseph G. Mahler      
Name:
  Joseph G. Mahler    
Title:
  Sr. Vice President & CFO     

 

-4-